UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6468



GARY SWEETING,

                                               Plaintiff - Appellant,

          versus


SHERWOOD R. MCCABE, Correctional Administrator
at Harnett Correctional Institution; JERRY
MCQUEEN,    Screening    Officer    at   Harnett
Correctional Institution; NORMA WOOD, Case
Worker/Manager     at    Harnett    Correctional
Institution;    J.    BAKER   WILLIAMS,    D.O.C.
Resolution Board Examiner; GEROTHA R. SPAIN,
D.O.C.    Resolution    Board    Examiner;    RON
MIRIELLO, Vice President for Education and
Student Support Services; DANIEL THOMAS,
Education    Director   for   Central   Carolina
Community College (CCCC) at HCI,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-13-5-BO)


Submitted:   August 3, 2005                 Decided:   August 17, 2005


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Sweeting, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Gary Sweeting appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).       We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we affirm on the reasoning

of the district court.*     See Sweeting v. McCabe, No. CA-05-13-5-BO

(E.D.N.C. Mar. 7, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      In addition to seeking review of the district court’s
dismissal of his complaint, Sweeting also asserts on appeal that he
was not provided with the opportunity to amend his pleading, as
requested in his complaint.      Generally, a pro se litigant’s
pleadings should be construed liberally to avoid inequity and the
complaint should not be dismissed unless it appears beyond doubt
that the plaintiff can prove no set of facts that would entitle him
to relief.   See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.
1978).   Leave to amend a complaint “shall be freely given when
justice so requires,” Fed. R. Civ. P. 15(a), although the decision
to grant leave rests within the sound discretion of the district
court. Medigen of Ky., Inc. v. Pub. Serv. Comm’n of W.Va., 985
F.2d 164, 167-68 (4th Cir. 1993). If a pro se complaint contains
a potentially cognizable claim, the plaintiff should be given an
opportunity to particularize his allegations.       See Coleman v.
Peyton, 340 F.2d 603, 604 (4th Cir. 1965) (per curiam). Because
Sweeting failed to state a potentially cognizable claim, the
district court did not err when it denied Sweeting the opportunity
to particularize or amend his complaint.

                                   - 3 -